Citation Nr: 0726639	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition.

4.  Entitlement to service connection for a low back 
condition.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee condition.

6.  Entitlement to service connection for a right knee 
condition.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee condition.

REPRESENTATION

Appellant represented by:	Virginia Girard Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from February 1975 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which found that the veteran had not 
submitted new and material evidence to reopen his claims for 
service connection for an acquired psychiatric disorder, 
bilateral knee pain, and a low back pain.

In a December 2005 decision, the Board declined to reopen the 
veteran's claim for a psychiatric disorder and remanded the 
remaining issues for additional development.  The veteran 
appealed to the Court of Appeals for Veterans Claims (Court).  
In a February 2007 order, the Court granted the parties' 
Joint Motion for Remand and remanded the issue of whether new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for an acquired 
psychiatric disorder.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, a right knee condition, and a 
low back condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2000 decision, the Board denied service 
connection for an acquired psychiatric disorder.

2.  The evidence received since the October 2000 decision is 
relevant and probative of the issue at hand.  

3.  In a February 1980 decision, the RO denied service 
connection for a low back condition; in a January 2000 
decision, the RO declined to reopen the veteran's claim of 
entitlement to service connection for a low back condition.

4.  The evidence received since the January 2000 decision is 
relevant and probative of the issue at hand.

5.  In a January 2000 decision, the RO denied service 
connection for a bilateral knee condition.

6.  The evidence received since the January 2000 decision is 
relevant and probative of the issue of entitlement to service 
connection for a right knee condition.

7.  With respect to the claim of entitlement to service 
connection for a left knee condition, the evidence received 
since the January 2000 decision is cumulative or redundant of 
evidence previously of record, and does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

1.  The October 2000 Board decision which denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 
20.1104 (2006).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

3.  The January 2000 RO decision declining to reopen the 
veteran's claim of service connection for a low back 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2006).

4.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back condition.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

5.  The January 2000 RO decision which denied service 
connection for a bilateral knee condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2006).

6.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

7.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
a left knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Also, during the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  

In the present case, requests to reopen were received in 
April 2002 and January 2003, after the enactment of the VCAA.  
A letter dated in April 2003, prior to the initial 
adjudication of the veteran's applications to reopen, 
explained the evidence necessary to support a claim for 
service connection and described the meaning of new and 
material evidence.  It also explained the how the evidence in 
the previously denied claims was deficient.  It requested 
that the veteran identify any evidence that he thought would 
support his claim.

An additional April 2003 letter described actions that the RO 
had taken to obtain evidence.

A July 2004 letter asked the veteran to submit any evidence 
in his possession that pertained to his claim.  

A January 2006 letter asked the veteran for evidence that had 
not been previously considered.  It suggested various types 
of evidence that could be identified or submitted.  

In June 2006 the veteran was apprised of the manner in which 
VA determines disability evaluations and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  In fact, in March 2006 the veteran indicated that he 
had no further evidence to submit.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.
Analysis

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision is final.  38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, under 38 
U.S.C.A. § 5108, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

	Acquired Psychiatric Disorder

The Board denied the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder in 
October 2000.  The Board noted that the veteran's service 
medical records did not reflect an acquired psychiatric 
disorder during service, that there was no evidence of an 
acquired psychiatric disorder within one year after service, 
and that the credible, competent, and probative evidence did 
not link any such disorder to the veteran's service.    

Evidence received since the Board's October 2000 decision 
includes private and VA treatment records.  

A September 2003 psychological evaluation by S.W., Ph. D. 
indicates Dr. W.'s belief that the veteran's mental disorder 
occurred while he was in service and that his mental problems 
had consistently interfered with his ability to earn a living 
and maintain a self-supportive lifestyle.  

An April 2005 VA treatment record from the veteran's 
psychiatrist notes that the veteran "reportedly" received a 
diagnosis of passive-aggressive personality in service, and 
that such a diagnosis was now considered to be in error 
because the course of the veteran's mental illness showed 
development of paranoid schizophrenia rather than simply a 
personality disorder.

The evidence received since the Board's October 2000 decision 
includes records suggesting that his current psychiatric 
diagnoses are related to symptoms in service.    Based upon 
the reasons for the prior denial, the absence of a nexus 
between the current diagnosis and service, this evidence is 
new and material.  Specifically, the evidence cures one of 
the evidentiary defects that had previously existed.  
Therefore, the claim is reopened.  

	Low Back Condition

The RO denied service connection for a low back condition in 
February 1980.  It determined that the evidence did not show 
a back condition.

In a January 2000 decision, the RO declined to reopen the 
veteran's claim.  It noted that there was evidence of 
mechanical nonradicular back pain, but that there was 
otherwise no evidence showing a current chronic low back 
condition.  The RO also pointed out that there was no 
evidence of  a nexus between any currently existing back 
condition and service.

Since the RO's January 2000 decision, evidence has been added 
to the record which reflects a current back disability.  
Specifically, the report of a July 2002 private MRI indicates 
central disc protrusions at L4-5 and L5-S1.  Moreover, a 
February 2006 medical report by Y.G., M.D. indicates 
diagnoses of disc protrusion, right lumbosacral 
radiculopathy, and lumbosacral strain.  Dr. G. opined that 
the veteran's back pain was directly related to his injuries 
in the military.  

The evidence received since the RO's January 2000 decision 
includes records indicating that he has a current low back 
condition.  These records suggest that his current diagnoses 
are related to symptoms in service.    Based upon the reasons 
for the prior denial, the absence of a current diagnosis and 
absence of a nexus with service, this evidence is new and 
material.  Specifically, the evidence cures the evidentiary 
defects that had previously existed.  Therefore, the claim is 
reopened.  

	Knee Condition

Service connection for bilateral knee pain was denied in the 
January 2000 rating decision.  The RO noted that the veteran 
was seen several times in service with complaints of right 
knee pain, and that a strained right knee muscle was assessed 
in August 1976.  It indicated that there was no evidence of a 
chronic knee disability.  

Evidence added to the record since the January 2000 rating 
decision includes the report of a July 2002 MRI of the 
veteran's right knee, showing large joint effusion, medial 
and patellofemoral osteoarthritis, and an anterior cruciate 
ligament tear.  

A February 2006 report from Dr. G. provides an opinion 
suggesting that the veteran's right knee pain is related to 
his injuries in service.  Additionally, in an October 2006 
letter, R.J.L., M.D. indicated his belief that the veteran's 
current right knee condition was connected to his military 
service.

The evidence received since the RO's January 2000 decision 
includes records indicating that he has a current right knee 
condition.  These records also suggest that the current right 
knee diagnoses are related to service.  Based upon the 
reasons for the prior denial, the absence of a current 
diagnosis and absence of a nexus with service, this evidence 
is new and material.  Specifically, the evidence cures the 
evidentiary defects that had previously existed.  Therefore, 
the claim of entitlement to service connection for a right 
knee condition is reopened.  

The Board has also concluded that new and material evidence 
has not been submitted to reopen the claim of entitlement to 
service connection for a left knee condition.  In this 
regard, the Board notes that the RO denied the claim in 
January 2000 because there was no record of left knee 
problems in service, and because there was no current 
evidence of a left knee disability.  The evidence submitted 
since the January 2000 denial does not include any record 
pertaining to the veteran's left knee.  In sum, none of the 
evidence added to the record since the January 2000 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a left knee condition.  In fact, the evidence is silent 
with regard to any left knee condition, either in service or 
thereafter.  The veteran's assertions of a left knee 
condition had previously been voiced; such re-assertions are 
cumulative.  Accordingly, none of the evidence added to the 
file since the January 2000 rating decision is new and 
material for the purpose of reopening the claim of 
entitlement to service connection for a left knee condition.  
Accordingly, the claim is not reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder is granted.

The application to reopen the claim of entitlement to service 
connection for a low back condition is granted.

The application to reopen the claim of entitlement to service 
connection for a right knee condition is granted.

The application to reopen the claim of entitlement to service 
connection for a left knee condition is denied.

REMAND

With respect to the claim of entitlement to service 
connection for an acquired psychiatric disorder, the 
veteran's service medical records reflect that he was 
assessed by psychiatry due to excessive drinking.  His 
hospital course was noted to be unsuccessful and follow-up 
counseling was prescribed.  The veteran revealed that he had 
been taking prescription drugs with alcohol and smoking 
marijuana.  The provider noted that the veteran had been 
reduced in rank due to various Article 15 proceedings and 
that a Court Martial was pending for assault.  The veteran 
was subsequently observed for a mental disorder, but none was 
found, according to a September 1979 clinical record cover 
sheet.  No significant mental illness was found on mental 
status evaluation in December 1979.  An undated physical 
profile record indicates passive aggressive personality 
disorder and episodic use of alcohol and drugs.  The veteran 
was recommended for administrative separation.  On separation 
examination in December 1979, the veteran was determined to 
be psychiatrically normal and qualified for discharge.

Service personnel records show that the veteran was 
considered for administrative discharge due to unsuitability 
in January 1980.  He was noted to have been counseled five 
times but not Court Martialed.  The service personnel records 
also show that the veteran was subjected to Article 15 
proceedings for various infractions from July to September 
1979.

Subsequent VA treatment records show repeated treatment and 
hospitalizations for substance abuse.  Private treatment 
records also reflect treatment for substance abuse.  
Additionally, there are diagnoses of other psychiatric 
disorders.  A November 1987 report from D.J.F., M.D. 
indicates a diagnosis of probable paranoid schizophrenia and 
paranoid personality disorder.  A February 1994 report from 
C.H.C., Ph. D. indicates a diagnosis of major depression.  

In September 2003, the veteran was evaluated by S.W., Ph. D.  
Dr. W. indicated that he had reviewed the veteran's records 
from the 1980s to the present and that he found a consistent 
disturbance in his functioning.  He also noted that the 
veteran had been diagnosed in service with passive aggressive 
personality disorder and questioned that diagnosis.  In April 
2005, a VA provider also questioned the diagnosis of passive 
aggressive personality disorder and noted that the course of 
the veteran's mental illness revealed development of paranoid 
schizophrenia rather than a personality disorder.  On review 
of the statements from these providers, it is unclear to the 
Board whether either of them had access to the entire record, 
which constitutes three volumes.  As such, the Board has 
determined that an examination, to include a review of the 
entire evidentiary record, should be conducted to determine 
the nature and etiology of any currently present psychiatric 
disorder.

Regarding the claims of entitlement to service connection for 
a low back condition and a right knee condition, service 
medical records show that the veteran was seen on various 
occasions for low back pain and right knee complaints.  

Low back muscle strain was assessed in August 1975, and the 
veteran was referred to physical therapy in October 1975 
after continued complaints of back pain.  At that time, X-
rays were negative.  Muscle strain was again assessed in 
August 1977 after the veteran fell while walking.  In March 
1978 the veteran reported back pain since his high school 
days, when he participated in sports.  The assessment was 
lumbar strain.  

In June 1976 the veteran reported that his right knee gave 
out.  The impression was questionable sprained right knee or 
lax ligaments of the right knee.  In April 1978 the veteran 
complained of right knee pain.  The assessment was possible 
chondromalacia.  

As discussed above, Dr. G. concluded in February 2006 that 
the veteran's back and right knee pain were directly related 
to his injuries in the military.  On review of this report by 
Dr. G., it does appear that he did review some of the 
veteran's records.  However, it is unclear whether he had 
access to the entire record, which is extensive.  

The Board also notes that Dr. L. opined in October 2006 that 
having reviewed "the medical reports" he believed that the 
current right knee condition was connected to the veteran's 
military service.  Dr. L. does not disclose which records he 
reviewed.  

It is unclear to the Board whether either Dr. G. or Dr. L. 
reviewed the entire record in reaching their conclusions 
concerning the etiology of the veteran's low back and right 
knee conditions.  Moreover, neither physician provided the 
rationale on which his opinion was based.  The Board 
therefore concludes that an additional orthopedic examination 
is in order to obtain an opinion based on the entire record.  

The veteran is notified that if he has any evidence 
pertaining to his claims which was not previously submitted 
to VA, he should submit such evidence.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to address the nature and 
etiology of his claimed acquired 
psychiatric disorder.  Upon examination 
and review of the entire claims folder, 
the examiner should identify all 
currently present acquired psychiatric 
disorders.  With respect to each 
currently present psychiatric disorder, 
the examiner should  provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any such 
disorder is related to any injury or 
disease in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  The veteran should be scheduled for a 
VA examination to address the etiology of 
his claimed low back condition and right 
knee condition.  Upon examination and 
review of the entire claims folder, the 
examiner should identify all currently 
present conditions of the low back and 
right knee.  With respect to any 
currently present condition of the low 
back and right knee, the examiner should 
also provide an opinion regarding whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any such condition is related to any 
injury or disease in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


